DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “a base portion capable of mating” is recited in line 3 of the claim. It is unclear if this base portion is the same structure as “a base portion” in line 2 of the claim. For the purpose of compact prosecution, the examiner is interpreting “a base portion” from line 3 as the same structure as “a base portion” from line 2.
Claim 1 recites the limitation "the top portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution, the examiner is interpreting “the top portion” from line 3 as the same structure as “a top cover portion” from line 2.
Claim 1 recites the limitation "the membrane assembly" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution, the examiner is interpreting “the membrane assembly” as the same structure as “a membrane portion” from line 4.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Dolan (US 20040034335 A1) in view of Van der Valk (US 5163449 A).
Regarding Claim 1, Dolan discloses a top cover portion (housing 10, Fig 2)  capable of mating to a base portion (removable base 12, Fig 2. There is a discrepancy in the Dolan reference regarding the numbering of reference characters 12 and 14. In the specification, the cap 14 is described as being retained around the upper rim of housing 10 by interacting with upper O-ring 32 ¶[0016]. The drawings incorrectly label the cap structure 12 and the base structure 14, Figs 1-2. The examiner will refer to the structures as they are recited in the specification of Dolan), a base portion capable of mating with the top portion to create a leak proof chamber (When the base 12 (with the flaccid sleeve 50 installed) is inserted from below into the housing 10, the lower O-ring 58 provides a fluid seal against the housing 10, and also frictionally engages the inner diameter of the housing to hold the parts together. With the cap 14 also in place, the assembly is placed over the penis, over which the sleeve 50 stretches, forming a liquid-tight seal against it, Fig 2 ¶[0019]); wherein the base portion(12, Fig 2) further comprises a membrane portion (flaccid sleeve 50, Fig 2) which is mechanically attached to the base portion (The upper groove 40 is designed to receive the base of a fist elastic, flaccid sleeve 50 having a relaxed diameter less than that of the penis, and substantially less than the inside diameter of the base. Removing the distal end from a condom produces a particularly suitable sleeve. The rolled proximal end 52 of the condom is stretched over the shoulder. An additional retainer (not shown) may be provided if desired. Fig 2, ¶[0017]) ;further wherein the membrane assembly (50, Fig 2) has a flexible opening (the distal end of the condom is removed, creating flaccid sleeve 50, which has a relaxed diameter less than that of the penis ¶[0017])which may secure to a user in a leak proof manner (flaccid sleeve 50 is designed to seal around the head of the penis ¶[0017], and the assembly is placed over the penis, over which the sleeve 50 stretches, forming a liquid-tight seal against it. ¶[0019]).
Dolan is silent whether a membrane portion is mechanically attached to the base portion via a snap ring.
Van der Valk teaches a device for use with a male condom, thus from a similar field of endeavor, having a membrane portion (condom 21, Fig 10) that is mechanically attached to the base portion (basic ring 1, Fig 10) via a snap ring (the collar 22 of the condom 21 is attached to the basic ring 1 by being clamped between an internal flange 23 and a separate snap ring 24. Fig 10 Col 9 ln 42-48) in order to secure the ring to the condom and safeguard the condom from dislodging. (Col 10 ln 19)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dolan to have a membrane portion that is mechanically attached to the base portion via a snap ring as taught by Van der Valk, in order to in order to secure the ring to the condom and safeguard the condom from dislodging (as motivated by Van der Valk Col 10 ln 19) and further motivated by Dolan to provide an additional retainer to secure flaccid sleeve 50 to base 12 (¶[0017]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEE FLYNN whose telephone number is (571)272-8255. The examiner can normally be reached Monday-Friday 7:30-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 572-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY L FLYNN/Examiner, Art Unit 3781                                                                                                                                                                                                        /JESSICA ARBLE/Primary Examiner, Art Unit 3781